ICJ_050_BarcelonaTraction1962_BEL_ESP_1964-07-24_JUD_01_PO_08_FR.txt. 85

OPINION DISSIDENTE DE M. MORELLI

Je suis d’avis que, des quatre exceptions présentées par le Gouverne-
ment espagnol comme exceptions préliminaires, c'est uniquement sur la
deuxième que la Cour pouvait statuer au stade actuel de la procédure.
La Cour aurait dû retenir une telle exception en déclarant son défaut
de juridiction.

Les autres exceptions, bien que présentées par le Gouvernement
espagnol comme exceptions préliminaires, n’ont pas, en réalité, le carac-
tère d’exceptions préliminaires parce qu’elles posent toutes des problèmes
concernant directement et uniquement le fond de l'affaire. Cela étant, la
Cour ne pouvait, à mon avis, statuer sur lesdites exceptions, comme elle
a statué sur la première en la rejetant. La Cour ne pouvait non plus faire
ce qu’elle a fait au sujet de la troisième et de la quatrième exception en
décidant de joindre ces deux exceptions au fond. En effet, la jonction
au fond, au sens de l’article 62, paragraphe 5, du Règlement, suppose le
caractère préliminaire de l'exception ; condition qui, à mon avis, n’est
pas réalisée par rapport aux exceptions dites préliminaires dont il s’agit.

Je pense que la première, la troisième et la quatrième exception
auraient dû être déclarées irrecevables en tant qu’exceptions prélimi-
naires. Ce qui aurait laissé ouverte, pour l'Espagne, la possibilité de
poser de nouveau les mêmes questions, en tant que questions concer-
nant justement le fond, dans la suite de la procédure.

Il est bien vrai que la décision, par la Cour, de joindre au fond la
troisième et la quatrième exception ne s’éloigne pas beaucoup, pour
ce qui concerne les conséquences pratiques, d'une décision, à mon avis
plus correcte, par laquelle la Cour aurait déclaré ces deux exceptions
irrecevables en tant qu’exceptions préliminaires. Il y a toutefois une
distinction fondamentale à faire entre la jonction au fond et la déclara-
tion d’irrecevabilité ; distinction qui, comme je l’espére, ressortira clai-
rement des considérations que je me propose de consacrer aux exceptions
préliminaires en général.

Je commencerai mon opinion dissidente par une premiére partie ayant
pour objet la question concernant la juridiction de la Cour. J’indiquerai,
tout d’abord, quel est, à mon avis, le fonctionnement de l’article 37 du
Statut pour démontrer ensuite que cet article n’a pas joué par rapport à
l’article 17, alinéa 4, du traité hispano-belge du 19 juillet 1927. Je
passerai, dans une deuxième partie, auxdites considérations générales en
matière d’exceptions préliminaires. Une troisième partie sera consacrée
au désistement en général et à l'application, pour ce qui concerne la
première exception préliminaire espagnole relative justement au désis-
tement, des considérations générales sur les exceptions préliminaires,
L'application de ces considérations à la troisième et à la quatrième excep-

83
86 BARCELONA TRACTION (OP. DISS. MORELLI)

tion préliminaire espagnole trouvera sa place respectivement dans la
quatrième et la cinquième partie.

I. SUR LA JURIDICTION DE LA COUR
(DEUXIEME EXCEPTION PRELIMINAIRE)

1. L’article 37 du Statut de la Cour internationale de Justice se trouve
dans un rapport que l’on pourrait dire à la fois historique et rédactionnel
avec l’article 37 du Statut de la Cour permanente, article dont l’article 37
du Statut de la Cour actuelle utilise certaines expressions. Malgré cela
une différence radicale existe entre les deux dispositions pour ce qui
concerne leur fonction respective.

L'article 37 du Statut de la Cour permanente a le caractère d'une
disposition purement interprétative d’autres dispositions, c’est-à-dire des
dispositions des traités visant le renvoi à une juridiction à établir par la
Société des Nations. Il s’agit d’une disposition que l’on peut considérer
comme complémentaire par rapport à d’autres dispositions ayant, au
contraire, le caractère de dispositions principales. La juridiction est
créée par ces dernières dispositions, à savoir par les dispositions des
traités visant le renvoi à une juridiction à établir par la Société des
Nations. Or, par l'effet de l’article 37 du Statut de la Cour permanente
et pour les parties de ce Statut, la juridiction ainsi créée doit être consi-
dérée comme une juridiction conférée à la Cour permanente.

A la différence de l’article 37 du Statut de la Cour permanente, qui,
comme on l’a dit, est une règle complémentaire par rapport à d’autres
règles, lesquelles ont déjà créé, bien que d’une façon incomplète, une
certaine juridiction, l’article 37 du Statut de la Cour internationale pos-
sède une importance et exerce une fonction autonome. C’est cet article 37
qui crée, par lui-même, des règles juridictionnéiles nouvelles, c’est-
à-dire des règles conférant une certaine juridiction à la Cour internatio-
nale de Justice, bien qu’il se réfère à d’autres dispositions pour déter-
miner les conditions de son propre fonctionnement ainsi que le contenu
des règles juridictionnelles qu'il vise à créer.

2. L'article 37 du Statut actuel contient une double référence : a) la
référence aux dispositions prévoyant le renvoi à une juridiction que
devait instituer la Société des Nations ; b) la référence aux dispositions
prévoyant le renvoi à la Cour permanente.

Par cette dernière référence l’article 37 opère ce que l'on appelle le
« transfert » à la Cour internationale de Justice de la juridiction de la
Cour permanente. .

La formule du transfert est une formule abrégée et commode, qui
peut être bien employée, à la condition toutefois que l’on en précise le
sens. Il faut tenir présent à l'esprit qu'une juridiction n’est concevable
que par rapport à l'organe auquel elle est conférée ; ce qui empêche de

84
87 BARCELONA TRACTION (OP. DISS. MORELLI)

penser que la juridiction d’un organe puisse être proprement transférée
à un autre organe. Il s’agit en réalité d’une juridiction nouvelle qui est
attribuée à un organe donné moyennant le renvoi aux dispositions
réglant la juridiction appartenant à un autre organe.

Or il est bien possible d'imaginer qu’une juridiction soit établie par le
moyen d’un renvoi à des dispositions qui ne sont plus en vigueur et
même par le moyen d’un renvoi à des formules qui n’ont jamais eu valeur
juridique. Toutefois lorsqu'on parle de transfert on veut indiquer un
certain rapport existant entre deux juridictions différentes et cela à un
double point de vue. Il s’agit, en premier lieu, d’un rapport concernant
le contenu et les modalités des dispositions réglant les deux juridictions.
Ces dispositions sont identiques sauf pour ce qui concerne l'indication
de l'organe auquel la juridiction est attribuée. En deuxième lieu le
transfert dénote un rapport chronologique entre les deux juridictions.
Une nouvelle juridiction est créée se rattachant à une autre juridiction
qui, au moment où la nouvelle est créée, est encore existante et qui, à
partir dudit moment et par le fait même de la création de la nouvelle
juridiction, est supprimée.

Ce n’est pas seulement par la référence aux traités et conventions
prévoyant explicitement le renvoi à la Cour permanente que l’article 37
crée des règles juridictionnelles nouvelles. La même opération est accom-
plie aussi par la référence aux traités et conventions prévoyant le renvoi
à une juridiction que devait instituer la Société des Nations. Même pour
ce qui concerne cette dernière référence l’article 37 n’a pas le caractère
purement interprétatif qu'avait la disposition, rédigée en des termes
semblables, qui se trouvait à l’article 37 du Statut de la Cour permanente.
On pourrait dire que, par ladite référence aussi, l’article 37 du Statut
actuel a opéré le transfert à la Cour internationale de la juridiction déjà
conférée à la Cour permanente ; cela en constatant que les traités pré-
voyant le renvoi à une juridiction à établir par la Société des Nations
devaient, par l'effet de l’article 37 du Statut de la Cour permanente, être
interprétés comme visant la juridiction de la même Cour.

3. L'article 37 du Statut actuel pose donc des règles autonomes créant
la juridiction de la Cour, bien qu'il se réfère pour cela, d’une certaine
façon, à d'autres dispositions. Comme je l’ai déjà dit, il est bien possible
qu'une règle juridictionnelle ou, plus en général, qu’une règle de droit
quelconque se réfère à des dispositions qui ne sont plus en vigueur ; et
il est même possible qu'une règle de droit se réfère à des formules n’ayant
jamais eu valeur juridique. Mais ce n’est pas le cas de l’article 37, parce
que celui-ci se réfère à des traités ou à des conventions et qu'il ajoute
qu'il doit s'agir d’un traité ou d’une convention «en vigueur ». Il faut
déterminer alors le sens à donner à cette expression, pour ce qui concerne
surtout le moment par rapport auquel le traité ou la convention doit
être en vigueur.

L'expression dont il s’agit se trouve dans d’autres dispositions du

85
88 BARCELONA TRACTION (OP. DISS. MORELLI)

Statut de la Cour, comme Farticle 35, paragraphe 2, et l’article 36,
paragraphe 1er. La même expression se trouvait aussi à l’article 37 du
Statut de la Cour permanente. Mais cela n’oblige évidemment pas de
donner à l'expression «en vigueur », dans l’article 37 du Statut actuel,
le même sens et la même portée “que dans les autres dispositions que je
viens d'indiquer. Il est nécessaire de tenir compte des caractères et du
contenu des différentes dispositions dans lesquelles l'expression est
employée.

4. L'article 35, paragraphe 2, du Statut, confère au Conseil de sécu-
rité la tâche de régler les conditions auxquelles la Cour est ouverte aux
Etats non parties au Statut, cela « sous réserve des dispositions particu-
lières des traités en vigueur ». Il s’agit là de dispositions réglant déjà la
matière, indépendamment de la référence faite à ces dispositions par le
paragraphe 2 de l’article 35, paragraphe qui se borne à les réserver. En
tant que dispositions réglant par elles-mêmes la matière, il faut, évidem-
ment, qu’elles soient des dispositions en vigueur : en vigueur par rapport
à la date que l’on considère comme décisive à cette fin et que le para-
graphe 2 de l’article 35 ne précise pas du tout. Par conséquent, l’expres-
sion «en vigueur » dans ce paragraphe peut être estimée comme tout à
fait superflue.

La même remarque peut être faite à propos de l'expression «en vigueur»
qui se trouve au paragraphe 1¢ de l’article 36 du Statut, où il est dit
que la compétence de la Cour s'étend, entre autres, à tous les cas spécia-
lement prévus « dans les traités et conventions en vigueur ». En effet la
disposition du paragraphe 1° de l’article 36, loin de créer, par elle-
même, la compétence de la Cour, ne fait que renvoyer à d’autres sources
de compétence qui se trouvent en dehors du Statut : à des accords soit
particuliers (compromis) soit généraux, parmi lesquels mention est faite
des traités et des conventions. Il est tout à fait évident, même si l’ar-
ticle 36, paragraphe 1°, ne le disait pas, qu’il doit s'agir de traités et de
conventions en vigueur : en vigueur au moment où le traité ou la con-
vention doit avoir application, à savoir au moment du procès. Le pro-
blème consistant à déterminer plus exactement le moment décisif à cette
fin (moment de la requête ou bien moment du jugement) est un problème
qui est laissé ouvert par l'expression «en vigueur ». C’est que par cette
expression le paragraphe 1¢? de l’article 36 ne se réfère pas à un moment
donné en spécifiant que les traités et conventions auxquels il renvoie
doivent être en vigueur. Il s’agit, partant, d’une expression superflue.

Pour ce qui concerne l'article 37 du Statut de la Cour permanente,
j'ai déjà dit que cet article était une disposition purement interprétative
d’autres dispositions conventionnelles. C’est de ces dernières disposi-
tions (interprétées, bien entendu, conformément à l'article 37) que la
juridiction était créée. Or parler à ce propos, comme le faisait l’article 37,
d'un traité ou d’une convention « en vigueur » n’ajoutait rien du tout et
n'avait aucune influence sur la façon dont l’article 37, en tant que règle
interprétative, devait fonctionner.

86
89 BARCELONA TRACTION (OP. DISS. MORELLI)

A la différence des articles 35, paragraphe 2, et 36, paragraphe rer, du
Statut de la Cour internationale et de l’article 37 du Statut de la Cour
permanente, où expression «en vigueur » se réfère à des dispositions
réglant par elles-mêmes la matière, l’article 37 du Statut actuel emploie
cette expression par rapport à des dispositions qui ne règlent pas la
matière dont il s’agit. La matière dont il s’agit est la juridiction de la
Cour internationale de Justice. Or cette juridiction découle de règles qui
sont créées par l’article 37 lui-même moyennant un renvoi à des dispo-
sitions concernant une tout autre matière, c’est-à-dire la juridiction de
la Cour permanente. Aussi, en spécifiant que ces dispositions doivent
être des dispositions en vigueur, l’article 37 donne une indication qui,
loin d’être superflue ou surabondante, a une importance substantielle à
l'égard du fonctionnement dudit article.

5. On pourrait penser que, par la référence à des traités et à des con-
ventions «en vigueur », l’article 37 entend indiquer une modalité concer-
nant le contenu même des règles qu’il vise à créer; cela dans le sens que
ces règles, concernant la juridiction de la Cour actuelle, auraient une
validité dans le temps identique à celle des dispositions auxquelles
l'article 37 se réfère et qui concernent la juridiction de la Cour. perma-
nente. D’après une telle interprétation, la portée de l'expression «en
vigueur » dans l’article 37 serait très proche de celle de la même expres-
sion dans l’article 36, paragraphe rer. De la même façon que l’article 36,
paragraphe 1e, dit que la Cour internationale peut être saisie sur la
base d'un traité seulement si ce traité est en vigueur, l’article 37 dirait
que la Cour internationale peut être saisie sur la base d’une règle créée
par le même article 37 seulement si un traité concernant la juridiction
de la Cour permanente est en vigueur. Ni l’une ni l’autre des deux dis-
positions que l’on vient de mentionner ne se référerait à un moment
donné en spécifiant que le traité dont il s'agit doit être un traité en
vigueur.

Mais une telle interprétation n’est pas soutenable. La conséquence
logique en serait que les règles juridictionnelles créées par l’article 37
n'auraient joué que pour une très courte période, c’est-à-dire jusqu’au
18 avril 1946, date de la dissolution de la Cour permanente : compte
tenu du principe de la perpetuatio jurisdictionis, elles n'auraient joué
que pour les procès introduits avant la date que je viens d'indiquer.
Cela à moins que l’on n’entende l’expression « en vigueur » dans un sens
tout à fait spécial, à savoir dans le sens qu’une règle visant la juridiction
de la Cour permanente n’aurait pas cessé d’être en vigueur par l'effet
de la dissolution de cette Cour ; ou bien à moins que l’on n’applique l’ex-
pression « en vigueur » non pas spécifiquement à la clause visant la juri-
diction de la Cour permanente, mais plutôt, dans son ensemble, au
traité dans lequel une telle clause est inscrite.

Mais il y a plus. D’après l'interprétation que j'ai envisagée, les règles
juridictionnelles créées par l’article 37 n'auraient pas, en réalité, joué
même pour la courte période que j'ai indiquée ; cela pour la raison très

87
90 BARCELONA TRACTION (OP. DISS. MORELLI)

simple que l’article 37, en prescrivant le transfert de la juridiction de
la Cour permanente à la Cour internationale, a entraîné, par là même,
l'extinction des clauses des traités concernant la juridiction de la Cour
permanente. De cette façon l’existence contemporaine de la juridiction
des deux Cours, présupposée par l'interprétation que l’on considère, est
écartée. Pour donner un sens à l’article 37, il faudrait alors estimer,
aux fins de cet article, comme étant en vigueur, non pas une clause
réellement en vigueur, mais plutôt une clause qui serait en vigueur si
l’article 37 n'avait pas joué.

6. Tout cela oblige de donner une tout autre portée à l'expression
«en vigueur » dans l’article 37 du Statut. Cette expression ne concerne
pas le contenu des règles juridictionnelles créées par l’article 37; elle
concerne plutôt le procédé technique par lequel ces règles sont créées,
c’est-à-dire le fonctionnement même de l’article 37.

L'article 37 rattache la création de certaines règles juridictionnelles
(de règles conférant juridiction à la Cour internationale) au fait de l’exis-
tence de traités ou de conventions concernant la juridiction de la Cour
permanente, traités ou conventions qui doivent être en vigueur afin
que l'effet prévu par l’article 37 puisse se produire.

Les traités et conventions, auxquels l’article 37 se réfère, doivent
être en vigueur par rapport à un moment donné. Ce moment est le
moment de l’entrée en vigueur du Statut: moment où s’accomplit
l'opération juridique prévue par celui-ci à son article 37.

Cela résulte des termes mêmes de l’article 37. Cet article part de l’hypo-
thèse d’un traité ou d’une convention en vigueur qui « prévoit » le renvoi
à une juridiction que devait instituer la Société des Nations ou à la
Cour permanente de Justice internationale. Pour indiquer cette hypo-
thèse, l'article 37 emploie le verbe « prévoit » au temps présent, tandis
qu'il emploie le futur lorsqu'il continue en statuant que c’est la Cour
internationale de Justice qui « constituera » cette juridiction. Ce dernier
membre de phrase se réfère au temps (futur) dans lequel devront jouer
les règles juridictionnelles créées par le moyen de l’opération juridique
prévue à l’article 37 ; au contraire, la condition requise pour que cette
opération puisse s’accomplir est indiquée, dans le premier membre de
phrase, par une référence au temps présent. Il faut en conclure que les
traités et conventions, auxquels l’article 37 se réfère, ne peuvent être
que des traités et conventions en vigueur au moment de l'entrée en
vigueur du Statut.

On pourrait faire une remarque analogue à propos de l’article 36,
paragraphe 5, où l’on envisage l’hypothèse de déclarations faites en appli-
cation de l’article 36 du Statut de la Cour permanente « pour une durée
qui n’est pas encore expirée » (« which are still in force » dans le texte
anglais) et où l’on indique, au contraire, par un verbe au futur («seront
considérées ») l'effet juridique que le même article 36, paragraphe 5,
attache aux déclarations dont il s’agit. La référence à un moment donné,

88
gi BARCELONA TRACTION (or. DISS. MORELLI)

pour indiquer la durée de la déclaration, est renforcée dans l’article 36,
paragraphe 5, par l’adverbe «encore ».

On peut remarquer, par contre, que l'expression «en vigueur », dans
l’article 37 du Statut actuel, joue d’une autre façon que dans l’article 37
du Statut de la Cour permanente ; cela même pour ce qui concerne les
traités et les conventions qui sont envisagés aussi par cette dernière
disposition, c’est-à-dire les traités et les conventions prévoyant le renvoi
à une juridiction que devait instituer la Société des Nations. A la diffé-
rence de l’article 37 du Statut de la Cour permanente, l’article 37 du
Statut actuel emploie l'expression «en vigueur » par rapport à un moment
donné, à savoir au moment de l'entrée en vigueur du Statut. La diffé-
rence dépend de la fonction différente exercée par l’une et par l’autre
disposition : l’article 37 du Statut de la Cour permanente était une dis-
position purement interprétative de règles juridictionnelles déjà exis-
tantes, tandis que l’article 37 du Statut actuel crée, par lui-même, des
règles juridictionnelles nouvelles, même lorsqu'il renvoie aux traités
concernant une juridiction que devait instituer la Société des Nations.

7. J'ai dit que l’article 37 du Statut actuel se réfère à des traités et
à des conventions qui sont en vigueur au moment de l'entrée en vigueur
du Statut, moment où s’accomplit l'opération juridique prévue par le
même article 37. Il faut préciser que, si l’on s’en tient aux termes de
l'article 37, il faut entendre par entrée en vigueur du Statut soit son
entrée en vigueur initiale soit, pour un Etat donné, son entrée en vigueur
à l'égard de celui-ci par l’effet de l’admission de l'Etat dont il s’agit aux
Nations Unies. Cela, bien entendu, sur la base des termes mêmes de
Particle 37, article qui n'autorise aucune distinction entre Membres
originaires et Membres ultérieurement admis. Autre chose est voir si,
parmi les admissions qui ont été opérées en fait, il y a eu des admissions
qui, en présence des conditions requises à l’article 37, ont donné lieu à
l'effet juridique prévu par celui-ci.

Or la condition fondamentale requise à l’article 37 consiste dans le
fait qu'il faut que le traité ou la convention prévoyant le renvoi à la
Cour permanente soit un traité ou une convention en vigueur. J'ai déjà
dit que le traité ou la convention doit être en vigueur au moment de
l'entrée en vigueur du Statut. Mais il faut encore ajouter qu’il ne suffit
pas que le traité ou la convention soit en vigueur dans une partie quel-
conque de ses dispositions. Il est nécessaire, au contraire, que le traité ou
la convention soit en vigueur spécifiquement pour ce qui concerne sa
clause conférant juridiction à la Cour permanente. Si cette clause est
devenue caduque, le traité dans lequel elle est insérée, bien qu’en vigueur
éventuellement pour ce qui concerne les autres dispositions qui le com-
posent, n'est plus un traité en vigueur prévoyant le renvoi à la Cour
permanente de Justice internationale. Il s'ensuit que l'hypothèse envi-
sagée à l’article 37, d’après les termes mêmes de celüi-ci, ne se trouve
pas réalisée.

89
92 BARCELONA TRACTION (OP. DISS. MORELLI)

Nul doute, à mon avis, que la dissolution de la Cour permanente a
entrainé la caducité de toutes les clauses, et plus généralement de toutes
les règles juridictionnelles, conférant juridiction à cette Cour, règles qui,
par ce fait même, sont devenues dépourvues d'objet. D'où la conséquence
que l'opération juridique prévue à l’article 37 est devenue impossible
à partir du 18 avril 1946, date de la dissolution de la Cour permanente.
Compte tenu du fait historique qu'il n’y a pas eu, avant cette date,
d’admissions aux Nations Unies, il est loisible de constater que l’opéra-
tion juridique prévue à l’article 37 ne s’est accomplie qu’une fois seule-
ment, à savoir au moment de l'entrée en vigueur initiale du Statut et,
par conséquent, uniquement à l'égard des Membres originaires des
Nations Unies. Mais il s’agit là d’une simple constatation, non pas
d'une limitation qu'il faudrait considérer inhérente au fonctionnement
de l’article 37.

8. Si les conditions requises à l’article 37 sont réalisées, en particulier
si, au moment de l’entrée en vigueur du Statut, un traité ou une con-
vention était en vigueur prévoyant le renvoi à la Cour permanente,
l'opération envisagée à l’article 37 s'est accomplie par la création d’une
règle juridictionnelle correspondante relative à la Cour internationale de
Justice. La création d’une telle règle a été accompagnée, par l'effet même
de l'article 37, de l'extinction contemporaine de la règle relative à la
Cour permanente. Ce qui-n’a aucune influence sur la condition requise
à l’article 37 par l'expression «en vigueur », condition qui constitue une
condition du fonctionnement même de l’article 37 et non pas une con-
dition de la persistance de la régle créée par cet article.

Les règles juridictionnelles créées moyennant l’opération juridique de
l'article 37 sont des règles dont le contenu et les modalités (sauf pour ce
qui concerne l'indication de l’organe auquel la juridiction est conférée)
sont déterminés par la référence aux traités relatifs à la Cour permanente.
Cette référence joue aussi par rapport aux clauses des traités qui con-
cernent la durée de la règle juridictionnelle relative à la Cour permanente.
Evidemment si l'échéance du délai dont est assortie la règle juridic-
tionnelle relative à la Cour permanente est intervenue avant l'entrée en
vigueur du Statut actuel, cela a empêché l'opération visée à l’article 37,
parce qu'il n’y avait pas de traité en vigueur aux termes mêmes de cet
article. Si, au contraire, l'échéance du délai intervient après l’entrée en
vigueur du Statut et, par conséquent, lorsque l'article 37 a déjà joué
par la création d’une règle juridictionnelle relative à la Cour internatio-
nale, cette règle expire au moment même où intervient l'échéance dudit
délai. Mais cela n’a rien à faire avec le fait que l’article 37 vise expressé-
ment des traités ou conventions « en vigueur » parce que, comme on j'a
dit, cette expression se réfère uniquement au moment où s’accomplit
l'opération envisagée audit article. Au contraire il s’agit simplement d’une
conséquence du renvoi que le même article fait au traité concernant la
juridiction de la Cour permanente pour déterminer le contenu et les

go
93 BARCELONA TRACTION (OP. DISS. MORELLI)

modalités des régles juridictionnelles concernant la Cour actuelle que
l’article 37 vise à créer.

Si l’on compare l’article 37 avec l’article 36, paragraphe 5, on voit
que c’est d’une manière expresse que cette dernière disposition, à la
différence de l’article 37, énonce la conséquence, quant à l'extinction de
la règle juridictionnelle concernant la Cour actuelle et créée par le moyen
envisagé au même article 36, paragraphe 5, de l'échéance du délai relatif
à une déclaration concernant ia Cour permanente. Cette conséquence est
énoncée par les mots « pour la durée restant à courir d’après ces déclara-
tions et conformément à leurs termes », tandis que par les mots « pour
une durée qui n’est pas encore expirée », contenus dans la première
partie de la disposition, on se réfère au fait que la déclaration est en
vigueur au moment de l'entrée en vigueur du Statut et, par conséquent,
au moment du fonctionnement même de l'article 36, paragraphe 5
(référence qui correspond à la référence expresse à un traité en vigueur
qui figure dans l'article 37).

Il n’y a pas besoin de préciser enfin que l'opération juridique visée
à l’article 37 une fois accomplie par la création d’une règle juridictionnelle
relative à la Cour actuelle, la validité de cette règle n’a été d'aucune
façon affectée par la dissolution subséquente de la Cour permanente.
Cela pour la raison bien simple qu’il s’agit là d’un événement non prévu
par le traité auquel l’article 37 se réfère.

9. Ce que j'ai remarqué à propos de l'extinction de la règle juridic-
tionnelle relative à la Cour permanente, opérée par l'effet même du
fonctionnement de l’article 37, m’empéche de partager une affirmation
faite à maintes reprises par le Gouvernement espagnol. D’après ce gou-
vernement, pour que la juridiction de la Cour internationale puisse être
invoquée sur la base de l’article 37 du Statut, une condition complémen-
taire serait requise, condition consistant à ce que la clause prévoyant
la juridiction de la Cour permanente soit en vigueur au moment où la
requête à la Cour internationale est introduite.

Cette condition, pourtant, serait une condition tout à fait irréalisable ;
cela pour la raison que, comme on l’a dit, dans tous les cas où l’article 37
a joué, c’est le même article 37 qui, en prescrivant le transfert de juri-
diction de la Cour permanente à la Cour internationale, a entraîné, par
le fait même d’un tel transfert, l'extinction de la clause relative à la
juridiction de la Cour permanente : extinction qui s’est, par conséquent,
produite indépendamment de la dissolution de la Cour permanente et
bien avant un tel événement.

En réalité, pour que la Cour internationale puisse exercer sa juridiction
sur la base de l'article 37 du Statut, il est nécessaire qu’au moment où
la requête est introduite, soit en vigueur, non pas la règle juridictionnelle
relative à la Cour permanente, mais plutôt la règle juridictionnelle con-
cernant la Cour internationale et créée moyennant l'opération juridique

gr
94 BARCELONA TRACTION (OP. DISS. MORELLI)

visée à l’article 37 ; règle dont le caractère de règle en vigueur, comme je
lai déjà dit, n’a été aucunement affecté par l'extinction de la règle rela-
tive à la Cour permanente, à la suite de la dissolution de cette Cour.

Pour les mêmes raisons, il m'est impossible de souscrire à quelques
mots qui se trouvent dans les motifs de l'avis consultatif du rx juillet
1950 sur le Siatut international du Sud-Ouest africain, là où la Cour déclare
que l’article 7 du Mandat « est encore en vigueur » (C.J.J. Recueil 1950,
p. 138). Si la façon dont je conçois le fonctionnement de l’article 37 du
Statut est exacte, pour justifier la conclusion à laquelle la Cour arrive
dans le dispositif de l’avis, conclusion portant que la référence à la Cour
permanente de Justice internationale doit être remplacée par la réfé-
rence à la Cour internationale de Justice, il aurait été suffisant de cons-
tater que l’article 7 du Mandat était en vigueur au moment de l’entrée
en vigueur du Statut. A ce moment-là, l’article 7 du Mandat, en tant
que tel, s’est éteint par l’effet même de l’article 37 du Statut, justement
parce qu'il était remplacé par une règle nouvelle et correspondante
relative à la juridiction de la Cour internationale de Justice.

ro. Le Statut de la Cour, avec son article 37, n'est entré en vigueur
à l'égard de l'Espagne que le 14 décembre 1955 par l'effet de l’admis-
sion de cet Etat aux Nations Unies. A cette date, l’article 37 n'avait
aucune possibilité de jouer parce qu'il n'existait alors aucun traité ou
aucune convention prévoyant le renvoi à la Cour permanente qui pit
être considéré, en tant que tel, en vigueur aux termes du même article 37.

En particulier, la disposition de l’article 17, alinéa 4, du traité du
19 juillet 1927 entre l'Espagne et la Belgique était devenue caduque a
partir du 18 avril 1946 par l'effet de la dissolution de la Cour perma-
nente. Cette disposition ne statuait pas que les parties étaient soumises
à une juridiction internationale générique ou abstraite et, en tant que
telle, tout a fait inconcevable. Elle prévoyait, au contraire, la juridic-
tion d’un organe donné, qui était spécifiquement indiqué. Cet organe
était la Cour permanente de Justice internationale. La dissolution d’une
telle Cour a nécessairement entraîné la caducité de la clause du traité
visant la juridiction de la même Cour, clause qui est devenue, par ce
fait, dépourvue d'objet.

zz. Pour écarter un tel résultat, il n’est pas possible, à mon avis,
d’invoquer, comme l’a fait le Gouvernement belge, Vindivisibilité des
dispositions du traité de 1927. On ne voit pas, en effet, pour quelle
raison la prétendue indivisibilité devrait jouer de façon à sauvegarder
l’article 17, alinéa 4, plutôt que de la façon opposée, c’est-à-dire en
entraînant la caducité du traité tout entier.

Tl est bien sûr, à mon avis, que l’article 17, alinéa 4, est devenu caduc,
par défaut d’objet, à la suite de la dissolution de la Cour permanente.
C'est 14 la seule constatation qui importe aux fins du fonctionnement de
l'article 37 du Statut. Le sort des autres dispositions du traité de 1927

92
95 BARCELONA TRACTION (oP. DISS. MORELLI)

n'importe pas du tout. Mais, si l’on veut poser également le problème
concernant le maintien en vigueur des autres dispositions du traité,
quelle est la conséquence que, pour la solution d’un tel problème, il
faudrait tirer de l'affirmation que le traité constitue un tout indivisible ?
Si, d'accord avec le Gouvernement belge, on pense que «le recours au
juge est une pièce essentielle du système du traité », que «les diverses
procédures de règlement ont été combinées avec soin, de telle sorte
qu’en extraire ce qui concerne la Cour revient à démanteler le système
tout entier », que la clause de l'article 17, alinéa 4, « était une condition
essentielle du consentement des parties à l’ensemble du traité », le résul-
tat auquel il faudrait aboutir, une fois supposée l'impossibilité, ainsi
affirmée, de faire jouer la divisibilité dans le cas du traité hispano-belge,
serait simplement que le traité tout entier est devenu caduc.

12. Pour écarter la caducité de l’article 17, alinéa 4, du traité de
1927, le Gouvernement belge a avancé aussi la thèse d’après laquelle
la dissolution de la Cour permanente n'aurait eu d'autre conséquence
que l'impossibilité temporaire d'application de ladite disposition ; dis-
position qui aurait été suspendue dans ses effets sans cesser d’être en
vigueur. Le Gouvernement belge s’est référé, à ce propos, à la notion de
suspension des obligations internationales. Il a fait remarquer que l’im-
possibilité d'exécution d’une obligation n’entraine l’extinction de l’obli-
gation qu'au cas où il s’agit d’une impossibilité permanente ; s’il s’agit,
au contraire, d’une impossibilité temporaire, l'obligation n’est pas
éteinte, mais simplement suspendue.

Or, iin’est pas correct, à mon avis, d'utiliser, par rapport à l’article 17,
alinéa 4, du traité de 1927, les diverses notions employées par la Belgique,
c'est-à-dire les notions d'exécution de l’obligation, d’impossibilité d’exé-
cution, d'extinction ou bien de suspension de l’obligation en tant que
conséquence de l'impossibilité, permanente ou bien temporaire, de
l'exécution de la même obligation. C’est que ladite disposition du traité
de 1927, à proprement parler, n’a pas créé, à la charge des Etats con-
tractants, une véritable obligation: l’obligation de tenir un certain
comportement, comportement qui pourrait être devenu impossible par
la suite, avec les conséquences que l’on pense pouvoir rattacher à une
telle impossibilité, c'est-à-dire justement à l'impossibilité de l'exécution
de l'obligation (extinction ou bien suspension de l'obligation selon qu'il
s’agit d’impossibilité permanente ou bien temporaire).

L'article 17, alinéa 4, du traité de 1927 a créé pour chacun des Etats
contractants, non pas une obligation, mais plutôt une situation de sou-
mission à des pouvoirs juridiques donnés, pouvoirs qui, eux aussi, ont
été créés par la même disposition. Ces pouvoirs sont, d’un côté, le pouvoir
de juridiction conféré à un certain organe, qui est précisément la Cour
permanente et, de l’autre côté, le pouvoir, pour l’autre Etat contrac-
tant, de saisir la même Cour. Puisqu’il s’agit de pouvoirs juridiques
conférés ou bien à un organe donné ou bien à un Etat mais par rapport
à un organe donné, la disparition d’un tel organe, à savoir la dissolution

93
96 BARCELONA TRACTION (OP. DISS. MORELLI)

de la Cour permanente, a nécessairement entraîné l'extinction desdits
pouvoirs et, en même temps, l'extinction de la situation correspondante
de soumission aux mêmes pouvoirs. Ces pouvoirs ont été éteints et non
pas simplement suspendus ; cela pour la raison que l'organe envisagé,
à savoir la Cour permanente, a été supprimé d’une façon définitive et
non pas suspendu dans son fonctionnement pour un certain temps.

13. Si l’on a égard à la véritable portée de l’article 17, alinéa 4, du
traité de 1927, on voit clairement qu’il n’est pas correct de ramener le
problème du maintien en vigueur ou de la caducité de ladite disposition,
comme l'a fait la Belgique, au problème des effets de la disparition d'une
institution internationale sur les traités confiant certaines fonctions à
cette institution.

Si un traité crée des obligations pour les Etats contractants et prévoit
en même temps l'intervention d'un certain organe par rapport à l’exécu-
tion de ces obligations, les mêmes obligations peuvent bien continuer à
exister malgré la disparition de l’organe, cette disparition n’entrainant
nécessairement que l'extinction des pouvoirs de l'organe et de la soumis-
sion des Etats au même organe. Mais cela n’a rien à faire avec le pro-
blème du maintien en vigueur ou de la caducité de l’article 17, alinéa 4,
du traité de 1927 et surtout avec le fonctionnement de l’article 37 du
Statut. Cet article suppose l'existence, au moment de son entrée en
vigueur, de la juridiction de la Cour permanente. Or une telle juridic-
tion, que l’article 17 du traité de 1927 avait créée, n'existait plus lorsque,
le 14 décembre 1955, le Statut est entré en vigueur pour l'Espagne.

14. Il n’est pas non plus possible de voir, comme le prétend le Gouver-
nement belge, une analogie quelconque entre le cas de la disparition de
l'organe auquel un traité a conféré juridiction et le cas d’un traité con-
férant juridiction à un organe non encore établi, comme le cas des clauses
du traité de Versailles renvoyant à la juridiction à créer par la Société
des Nations.

Dans ce dernier cas, en effet, il y avait des dispositions par rapport
auxquelles un problème de caducité ne se posait pas du tout : des dis-
positions qui prévoyaient l’établissement futur d’un certain organe et
qui, par conséquent, subordonnaient à un tel événement leur propre
effet attributif de juridiction. On peut très bien reconnaître que ces
dispositions étaient en vigueur avant que l'organe institué par la Société
des Nations, auquel elles renvoyaient, ait été en état de fonctionner.
Mais cette constatation n’a rien à faire avec l'expression «en vigueur »
qui se trouve à l’article 37 du Statut de la Cour permanente, expression
qui se réfère au moment du procès et non pas au moment de l’entrée
en vigueur du Statut, comme c’est, au contraire, le cas pour la même
expression à l’article 37 du Statut actuel.

15. J'ai dit que l’effet de l’article 37 du Statut consiste à créer des
règles nouvelles concernant la juridiction de la Cour actuelle, règles qui

94
97 BARCELONA TRACTION (OP. DISS. MORELLI)

ont pris naissance au moment où l’article 37 a joué. Ledit effet de l’ar-
ticle 37 est toutefois subordonné à la condition qu'il existe un traité ou
une convention «en vigueur » concernant la juridiction de la Cour per-
manente ; condition qui doit exister au moment de l'entrée en vigueur
du Statut. Or l’article 17, alinéa 4, du traité hispano-belge était devenu
caduc avant l'entrée en vigueur du Statut à l'égard de Y'Espagne ; ce
qui amène à la conclusion que la condition prescrite à l’article 37 ne
s’est pas réalisée.

On peut toutefois se demander (et c'est là, semble-t-il, un problème
que le Gouvernement espagnol a posé en lui donnant des formulations
qui ne sont ni uniformes ni absolument claires) si l’article 17, alinéa 4,
du traité de 1927 n’a pas été remis en vigueur par le même article 37
du Statut. Il s'agirait, bien entendu, d’une remise en vigueur n’ayant
d’autre effet que de réaliser la condition posée par l’article 37 pour son
propre fonctionnement.

Cette dernière remarque empêche, d’une façon péremptoire, de répon-
dre à la question par l’affirmative. Si l’article 37 exige, comme condition
nécessaire de son propre fonctionnement, que les clauses prévoyant le
recours à la Cour permanente soient en vigueur au moment de l’entrée
en vigueur du Statut, il est tout à fait absurde de penser que le même
article 37 anéantisse complètement une telle exigence en disposant que
les clauses concernant la juridiction de la Cour permanente, devenues
caduques à la suite de la dissolution de celle-ci, sont remises en vigueur
rien que pour le fonctionnement du même article 37.

Cela serait, d'autre part, contraire à l’idée même du transfert de la
juridiction de la Cour permanente à la Cour internationale de Justice.
Par le-transfert on veut réaliser la continuité entre deux juridictions :
entre une juridiction effectivement existante au moment où le transfert
est opéré et une juridiction nouvelle destinée 4 remplacer la premiére.
Or cette continuité ne se réaliserait pas du tout au cas où la juridiction
de la Cour permanente serait devenue caduque avant l’entrée en vigueur
du Statut et par conséquent avant le moment oti la juridiction de la
Cour actuelle aurait pris naissance. La remise en vigueur supposée de
la premiére juridiction ne serait qu’une pure fiction, tout 4 fait incapable
d’assurer ladite continuité.

II. SUR LES EXCEPTIONS PRELIMINAIRES EN GENERAL

1. L’article 62 du Règlement parle des exceptions préliminaires pour
attacher à ces exceptions l’effet de suspendre la « procédure sur le fond »
et d’ouvrir, en méme temps, une phase de la procédure, dans laquelle
la Cour n’a que la tâche de statuer sur l'exception dont il s’agit, tâche
que la Cour peut toutefois s'abstenir d'accomplir en cette phase, en
décidant de joindre l'exception au fond.

Le terme « préliminaire » dans l'expression « exception préliminaire »
peut être entendu dans un double sens.

95
98 BARCELONA TRACTION (OP. DISS. MORELLI)

D'un côté on indique par ce terme l’effet qui est attaché à une excep-
tion présentée comme préliminaire, effet consistant justement à ouvrir
une phase de la procédure qui pourrait être dite, elle aussi, préliminaire.

C'est dans ce sens que l’article 62 parle d'exception préliminaire
lorsqu'il dit, au paragraphe 1er, que « Toute exception préliminaire doit
être présentée » dans un certain délai. En effet, loin de prescrire le moyen
par lequel certaines exceptions doivent être présentées, l’article 62 ne
fait qu’accorder à la partie une faculté, faculté que la partie est libre
de ne pas exercer. En d’autres termes, une exception, qui serait suscep-
tible d’être présentée suivant le moyen indiqué à l’article 62, peut être
également présentée dans les pièces de procédure dont il est fait mention
à l’article 41. C’est seulement au cas où la partie choisit la voie ouverte
par l’article 62 qu'elle doit présenter l'exception dans le délai fixé au
paragraphe 1° de cet article, en se conformant aussi aux autres pres-
criptions qui sont données au paragraphe 2.

Il s'ensuit que, lorsque l’article 62, paragraphe 1, parle d'exception
qualifiée de « préliminaire », il indique par ce terme, plutôt qu'un certain
caractère possible des exceptions des parties, un certain moyen par lequel
les exceptions peuvent être présentées.

2. Il est toutefois bien sûr que le moyen prévu à l’article 62 peut être
utilisé, non pas pour toutes les exceptions ou défenses des parties, mais
uniquement pour les exceptions ayant un certain caractère. Il est bien
sûr qu'une partie n’a pas la possibilité, par le fait de présenter une excep-
tion ou une défense suivant la procédure indiquée à l’article 62, d’obliger
la Cour à donner la solution préalable d'une certaine question, indépen-
damment du rapport dans lequel cette question se trouve avec les autres
questions à trancher dans le procès.

Une exception ne peut donc être présentée par le moyen indiqué à
l'article 62 que si elle possède un certain caractère ; caractère concer-
nant le contenu même de l'exception et consistant justement en un
certain rapport dans lequel la question soulevée par l'exception doit se
trouver avec les autres questions à résoudre. La nécessité d’un tel
caractère n’est posée que d’une façon implicite par l’article 62. Il s’agit
d'un caractère qui peut être très bien indiqué par le même terme « préli-
minaire » que l’article 62 emploie dans un but différent, c’est-à-dire
pour dénoter le moyen par lequel l'exception peut être présentée. Voila
l’autre sens dans lequel peut être entendu le terme « préliminaire » dans
l'expression « exception préliminaire ».

Une question ne peut former l’objet d’une exception préliminaire aux
termes de l’article 62 du Règlement qu’au cas où la solution d’une telle
question est logiquement nécessaire avant d’aborder l’examen des autres
questions. Il doit s’agir d’un ordre, entre les différentes questions,
imposé par une nécessité logique, non pas simplement conseillé par des
raisons d'opportunité ou d'économie.

96
99 BARCELONA TRACTION (OP. DISS. MORELLI)

Si un certain ordre n’est pas imposé par une nécessité logique, c’est
à la Cour qu’il appartient de déterminer l'ordre le plus convenable à
suivre. À cet égard la Cour peut s'inspirer de différents critères, critères
qui, comme je le disais, pourraient être même des critères d'économie.
Aussi la Cour pourrait-elle estimer convenable de commencer par exa-
miner une question de droit, qui se présente comme facile à résoudre,
avant d'aborder une question compliquée de fait, s’il apparaît qu'une
solution possible de la question de droit pourrait écarter la nécessité
d'examiner la question de fait.

La liberté, pour la Cour, de déterminer l’ordre à suivre, lorsque l’ordre
entre les différentes questions n’est pas imposé par une nécessité logique,
ne pourrait être éliminée ou limitée par l'attitude des parties: à plus
forte raison, par l'attitude de l’une des parties. Il serait inconcevable
que l’une des parties, par le moyen prévu à l’article 62 ou par un autre
moyen, puisse obliger la Cour à donner la solution préalable d’une cer-
taine question, lorsque cette solution préalable n’est pas imposée par
une nécessité logique.

3. Il est tout à fait évident que la question de savoir si une décision
au fond est ou non possible doit nécessairement être tranchée avant
l'examen du fond. Nul doute, par conséquent, que les exceptions pro-
cédurales (d’incompétence ou autres) visant à empêcher l'examen du
fond peuvent être présentées comme exceptions préliminaires aux termes
de l’article 62 du Règlement. Îl s’agit de voir si cette possibilité existe
uniquement pour les exceptions que je viens d'indiquer ou si la même
possibilité peut être admise pour certaines questions concernant le fond.

C’est par la négative qu'il faut trancher le problème que je viens de
poser. La solution négative d’un tel problème découle de la constatation
qu’il n'y a aucun ordre logique nécessaire entre les différentes questions
qui s'élèvent dans un procès donné et qui concernent toutes le fond ; ce
qui revient à dire qu’il n’existe pas de questions concernant le fond dont
la solution préalable soit imposée par une nécessité logique. Il s’ensuit
qu'il n’y a pas de questions concernant le fond qui puissent être présen-
tées comme préliminaires aux termes de l’article 62 du Règlement.

La conclusion à laquelle j'ai abouti est confirmée par les termes mêmes
de l'article 62. Cet article statue, au paragraphe 3, que dès réception
par le Greffier de l’acte introductif de l'exception, la procédure « sur le
fond » est suspendue. Le même article, au paragraphe 5, accorde à la
Cour la faculté de joindre l’exception préliminaire « au fond ». Il ressort
des dispositions de l’article 62 que je viens de rappeler une nette dis-
tinction entre l'examen de l’exception préliminaire et l’examen du fond ;
ce qui empêche de penser qu’une question concernant le fond puisse
être présentée par le moyen d’une exception préliminaire aux termes de
l’article 62. Il est en effet évident que, si la procédure sur le fond est
suspendue, il n’est pas possible, pendant une telle suspension, de tran-
cher une question qui concerne justement le fond. Ï] est également évi-

97
X00 BARCELONA TRACTION (OP. DISS. MORELLI)

dent qu'il ne serait pas correct de dire qu'une exception donnée peut
étre jointe au fond lorsqu’il s’agit d’une exception concernant, elle aussi,
le fond.

4. Par conséquent, si la partie présente comme préliminaire une
exception concernant le fond, la Cour ne peut que déclarer l'exception
irrecevable en tant qu’exception préliminaire ; ce qui n’empéche évi-
demment pas la partie de présenter la méme exception, comme toutes
les autres exceptions concernant le fond, dans la suite éventuelle de la
procédure.

L’exception concernant le fond présentée par la partie comme préli-
minaire doit étre déclarée irrecevable en tant qu’exception préliminaire ;
elle ne doit pas être jointe au fond aux termes du paragraphe 5 de I’ar-
ticle 62. En effet, la décision par laquelle la Cour joint une exception au
fond présuppose la recevabilité de l’exception en tant qu’exception
préliminaire. I] doit s'agir d'une exception visant à empêcher l’examen
du fond: d’une exception toutefois sur laquelle la Cour ne peut se pro-
noncer sans l’examen de certains éléments qui touchent également au
fond. Au contraire, dans l'hypothèse que j'ai faite, il s’agit d'une ques-
tion concernant directement le fond.

La déclaration d’irrecevabilité est obligatoire pour la Cour et non pas
discrétionnaire comme la jonction d’une exception préliminaire au fond.
En outre, la déclaration d’irrecevabilité n’est pas liée avec une certaine
attitude de la partie contre laquelle l'exception est introduite ; elle doit
être prononcée même si cette partie ne s’oppose pas à ce que la question
soulevée par l'exception présentée comme préliminaire soit tranchée
préalablement aux autres questions concernant également le fond, dans
une phase préliminaire de la procédure. Ni l’une des parties ni les deux
parties d’accord ne peuvent limiter la liberté, pour la Cour, de déter-
miner l’ordre à suivre dans l’examen des différentes questions concer-
nant le fond, en obligeant la Cour à donner la solution préalable d’une
de ces questions.

5. Il faut toutefois considérer un argument par lequel on pourrait
penser d’écarter la conclusion que j’ai atteinte.

On pourrait faire observer qu’il est bien possible que la Cour soit
saisie pour trancher non pas un différend dans son ensemble, mais uni-
quement une question dont la solution est nécessaire pour le règlement
du différend. Un tel procès peut être introduit soit par un accord entre
les parties, c’est-à-dire par un compromis, soit par une requête unila-
térale, comme le prouve l'article 36 du Statut, d’après lequel l’accepta-
tion de la juridiction obligatoire de la Cour peut avoir pour objet des
simples questions de droit ou de fait. De la possibilité d’un procès devant
la Cour ayant un objet limité à une question donnée de droit ou de fait
on pourrait penser à déduire que, au moins s’il y a, entre les parties,
un accord exprès ou tacite à cet égard, il est également possible que,
pour la solution d’une question quelconque, soit utilisée une phase parti-

98
IOI BARCELONA TRACTION (OP. DISS. MORELLI)

culiére de la procédure : précisément cette phase de la procédure qui est
envisagée à l’article 62 du Règlement.

Mais une telle déduction ne serait pas correcte. En effet une chose est
donner à un procès un objet limité à une certaine question ; en d’autres
termes, une chose est limiter à une certaine question la tâche confiée à
la Cour, tâche dont la Cour s’acquitte, d’une façon complète, justement
par la solution de la question dont il s’agit. Autre chose serait détacher
une certaine question de l’ensemble des questions qui devront toutes
être tranchées par la Cour aux fins de la solution du différend que la
même Cour devra donner; cela pour consacrer à l’examen de cette
question une phase préliminaire de la procédure qui, en tant que telle,
serait suivie d’une phase ultérieure dans laquelle les autres questions
seraient examinées et le différend réglé par la même Cour. Dans ce
dernier cas, à la différence du premier, il y aurait une limitation, non
pas de la tâche confiée à la Cour, mais plutôt de la liberté dont la Cour
doit jouir pour déterminer l’ordre à suivre dans l'examen des différentes
questions concernant le fond qui devront, toutes, être tranchées par la
Cour. Limitation qui, à mon avis, est tout à fait inadmissible.

III. SUR LE DESISTEMENT (PREMIERE EXCEPTION PRÉLIMINAIRE)

1. Les articles 68 et 69 du Règlement envisagent des faits ayant des
caractères différents pour rattacher à ces faits des conséquences juri-
diques identiques ; conséquences juridiques consistant toujours dans
l'extinction ou la cessation du procès, c'est-à-dire dans la clôture de
la procédure.

L'article 68 envisage tout d’abord l’arrangement amiable, à savoir
l'hypothèse où «les parties tombent d'accord sur la solution à donner
au litige ».

L’arrangement amiable produit, sur la base du droit international
général, l'effet que le différend est réglé d’une certaine façon (effet qui
ne consiste pas toujours dans l’extinction du droit litigieux, comme il a
été affirmé par la Belgique). La règle particulière de l’article 68 du Règle-
ment, en tenant compte de l'effet produit par l’arrangement amiable
sur la base du droit international général et du fait que le but propre
au procès, c'est-à-dire la solution du litige, est atteint par un autre
moyen, à savoir par le moyen de l’arrangement amiable, rattache au
même arrangement amiable, au cas où les parties le font connaître par
écrit à la Cour, la conséquence de la clôture de la procédure. L'article 68
dit justement que, dans l'hypothèse que l’on vient d’indiquer, la Cour,
ou le Président si la Cour ne siège pas, rend une ordonnance donnant
acte aux parties de leur arrangement amiable et prescrivant la radiation
de l’affaire sur le rôle.

Il faut faire remarquer qu’il n’est pas vrai, comme il a été affirmé par
la Belgique, que l’arrangement arniable fasse obstacle à une nouvelle

99
102 BARCELONA TRACTION (OP. DISS. MORELLI)

instance. L’arrangement amiable, si les conditions indiquées à l’ar-
ticle 68 du Règlement sont remplies et sur la base de cet article, produit
bien la conséquence de la clôture du procès au cours duquel il est accom-
pli ; mais il ne touche ni au pouvoir d'action conféré éventuellement aux
parties ni à la juridiction éventuelle de la Cour. En effet, le différend
réglé par l’arrangement amiable peut bien renaître. En ce cas, chacune
des parties peut exercer l’action qui, éventuellement, lui appartient, par
une requête qui devrait être considérée comme pleinement recevable ;
et la Cour peut exercer sa juridiction éventuelle par une décision au
fond. Il va sans dire toutefois que la Cour, en rendant une telle décision,
doit tenir compte de l’arrangement amiable intervenu entre les parties.

2. Par le même article 68 et par l’article 69 l'effet de la clôture de la
procédure est rattaché non seulement à l’arrangement amiable notifié
par les Parties à la Cour, mais aussi à une déclaration de volonté visant
spécifiquement à produire un tel effet, déclaration de volonté qui est
dite « désistement ». L'article 68 envisage le désistement fait par les
parties d’un commun accord; l’article 69 le désistement fait par la
partie demanderesse au cours d’une instance introduite par requéte.

L'effet du désistement consiste, en tout cas, dans la clôture de la pro-
cédure. Cela résulte des termes mêmes par lesquels le contenu de la décla-
ration de désistement est indiqué aux articles 68 et 69. L’article 68 fait
Vhypothése où les parties, d’un commun accord, font connaître à la
Cour «qu’elles renoncent à poursuivre l'instance»; l’article 69 fait
l'hypothèse où «la partie demanderesse fait connaître par écrit à la
Cour qu’elle renonce à poursuivre la procédure ». Cela signifie qu’à la
suite du désistement l’instance ou la procédure (les deux termes ne peu-
vent avoir que le même sens) ne peut être poursuivie ; si bien que le
paragraphe 2 de l’article 69, pour le cas où le désistement n'est pas réputé
a-quis à raison de l’opposition de la partie défenderesse, déclare que
« l'instance se poursuit ». Aussi bien dans l'hypothèse de l’article 68 que
dans celle de l’article 69 (pourvu que, dans cette dernière hypothèse,
le désistement soit réputé acquis, aux termes du paragraphe 2), l’ordon-
nance prenant acte du désisteinent prescrit la radiation de l’affaire sur
le rôle.

Les raisons pour lesquelles les parties d’un commun accord, aux termes
de l’article 68, ou bien la seule partie demanderesse, aux termes de
l’article 69, décident d'accomplir un acte de désistement, peuvent être
les plus diverses ; et ces raisons n’ont pas besoin d’être indiquées dans
l’acte de désistement. Celui-ci peut être déterminé, entre autres, par la
possibilité ou la probabilité d’un arrangement amiable. Mais il peut
s'agir aussi d'un arrangement amiable déjà intervenu entre les parties ;
cela non seulement au cas de l’article 68 mais aussi au cas de l’article 60.
Les parties ayant conclu un arrangement amiable, au lieu de le notifier

100
103 BARCELONA TRACTION (OP. DISS. MORELLI)

à la Cour aux termes de l’article 68, peuvent se servir de l’autre moyen
offert par le même article ; elles peuvent aussi, par conséquent, faire
connaître par écrit à la Cour qu’elles renoncent à poursuivre l'instance,
et cela même sans indiquer le motif d’un tel désistement, à savoir l'arran-
gement amiable intervenu entre les parties. Il se peut aussi que, l’arran-
gement amiable une fois conclu, c'est. la partie demanderesse seule qui
accomplit l'acte de désistement aux termes de l’article 69 (sauf, natu-
rellement, dans l’hypothèse du paragraphe 2 de cet article, la nécessité
de la non-opposition de la partie défenderesse).

3. Le désistement prévu soit à l’article 69, comme c’est le cas dans
l'espèce, soit aussi à l’article 68 du Règlement (de même que, sur la base
de ce dernier article, l’arrangement amiable notifié par les parties à la
Cour, abstraction faite, bien entendu, des effets produits par l’arrange-
ment amiable sur la base du droit international général) ne produit
donc d’autres conséquences juridiques que celle consistant à éteindre les
effets de la requête présentée à la Cour, c’est-à-dire à clore le procès au
cours duquel le désistement est intervenu.

Aussi le désistement en tant que tel ne touche-t-il pas, en premier
lieu, à l'existence même du différend entre les parties. Malgré le désis-
tement (soit le désistement fait par les parties d’un commun accord,
soit le désistement de la seule partie demanderesse accompagné, si c’est
le cas, de la non-opposition de la partie défenderesse), les parties peuvent
garder leur attitude respective par rapport au conflit d'intérêts dont il
s’agit ; en ce cas, le différend qui avait été soumis à la Cour continue à
subsister même après le désistement.

En outre, le désistement, en tant que tel, ne touche ni à l’éventuel
pouvoir d’action de la partie et à la juridiction de la Cour, ni au droit
substantiel sur lequel la demande était fondée. Il s'ensuit que, s’il s’agit
d'un désistement pur et simple, le différend peut être soumis à la Cour
par une nouvelle requête et que la Cour doit le juger sur la même base
de droit qui existait avant le désistement.

4. Le désistement, une fois parfait, produit ses effets d’une manière
définitive. Etant donné que, comme on l'a dit, l'effet du désistement
consiste uniquement dans la clôture de la procédure, cela veut dire que,
à la suite du désistement, le procès, au cours duquel le désistement est
intervenu, est définitivement clos. Ce qui n'empêche toutefois pas, pour
les raisons déjà indiquées, la possibilité d'un nouveau procès pour le
même différend.

Dans les pourparlers qui ont amené au désistement de la Belgique,
on a, à maintes reprises, employé le terme « définitif » pour indiquer le
caractère que, d’après les intéressés espagnols et le Gouvernement
espagnol lui-même, le désistement oy retrait de la demande devait

IOI
104 BARCELONA TRACTION (OP. DISS. MORELLI)

avoir. Par exemple, dans la «note de base » rédigée par M. March, il
est dit que « le retrait définitif de la demande est une condition préalable
pour engager la négociation ». Toutefois, l'adjectif par lequel le désis-
tement est qualifié ne change rien à la nature de celui-ci ; cet adjectif
n'indique pas du tout par lui-même, comme le prétend l'Espagne dans
ses défenses, que le désistement dût produire des effets qui ne sont pas
ceux propres au désistement en tant que tel, ou qu’il dit produire, outre
ces effets, d’autres effets.

Le caractère «définitif» que, d’après les intéressés espagnols et le
Gouvernement espagnol, le désistement devait avoir, peut être entendu
de deux façons différentes.

En premier lieu, le terme « définitif » a été employé eu égard au carac-
tère parfait du désistement. Etant donné qu'il s'agissait en l’espéce de
l'hypothèse du paragraphe 2 de l’article 69, on a voulu indiquer, de cette
façon, un désistement susceptible d’être réputé acquis aux termes dudit
paragraphe 2, la partie défenderesse n’ayant pas fait opposition dans
le délai fixé. C’est en ce sens que le terme « définitif » est entendu même
par | Espagne aux paragraphes 30, 54, 55, 56, 60, 119, 125 de sa pre-
mière exception préliminaire. Cette façon d’entendre le caractère « défi-
nitif » du désistement s'accorde, du côté belge, avec le passage de la
requête (par. 5) dans lequel il est dit que « le groupe espagnol avait fait
savoir qu'il ne désirait pas négocier tant que se déroulerait le procès
pendant devant la Cour internationale de Justice ». C’est dans le même
sens que le Gouvernement belge entend le caractére définitif du désis-
tement lorsque, au paragraphe 25 de ses observations, il se référe a sa
proposition de mars 1961 « que ce désistement ne fût rendu effectif, par
l’acceptation du Gouvernement espagnol, qu'une fois qu'un accord entre
les parties privées serait réalisé ».

Mais le terme « définitif » est employé aussi, à propos du désistement
belge, dans un autre sens, à savoir pour indiquer que les intéressés
espagnols et le Gouvernement espagnol ont exigé un véritable désiste-
ment et qu’un véritable désistement a été accompli par la Belgique : un
désistement véritable par opposition à une notion différente, c’est-à-dire
à celle d’une simple suspension de la procédure.

La suspension de la procédure n’est pas envisagée expressément par
le Règlement de la Cour bien qu'elle soit admise par certains systèmes
de droit interne. Elle consiste dans une pause que subit un procès qui
reste toutefois ouvert, pause pendant laquelle aucun acte de procédure
ne peut être accompli. La suspension une fois terminée, le procès reprend
son cours sans qu'il y ait besoin, pour cela, d’une nouvelle instance.

Or, comme il est dit au paragraphe 5 de la requête, le Gouvernement
belge s'était justement déclaré « disposé à solliciter de la Cour une sus-
pension de la procédure » ; cette proposition, aussi bien que l’autre pro-
position concernant une prolongation du délai imparti pour le dépôt de

102
105 BARCELONA TRACTION (oP. DISS. MORELLI)

la réponse belge aux exceptions préliminaires espagnoles, fut jugée
insuffisante par M. March ; ce qui, comme le dit le même paragraphe de
la requête, amena le Gouvernement belge à accomplir un véritable
désistement, à savoir un désistement que, justement pour le distinguer
de la simple suspension, on a, à maintes reprises, qualifié de « définitif ».
C'est en ce sens que le terme « définitif » est employé aux paragraphes 70
et 71 de la première exception préliminaire espagnole, tandis que les
paragraphes immédiatement successifs se réfèrent à un sens tout à fait
différent. De même le « retrait définitif de la demande » se trouve opposé
à la simple suspension de la procédure, entre autres, aux paragraphes 122
et 123 de la même exception préliminaire espagnole.

_5. Si l’on reconnaît (comme, à mon avis, il faut le reconnaître) que,
sur la base des articles 68 et 69 du Règlement, le désistement ne produit
d’autre effet que la clôture du procès au cours duquel le même désis-
tement est accompli, il s'ensuit qu’il est bien possible, après le désiste-
ment et la clôture du procès qui en constitue la conséquence, de déposer
une nouvelle requête en vue d'introduire un nouveau procès.

Une telle possibilité n’est aucunement subordonnée à la nécessité d’une
réserve quelconque. La nécessité de la réserve ne pourrait être affirmée
que si l’on partait de l’idée, à mon avis erronée, que le désistement, en
tant que tel, produit, outre la clôture de la procédure, d’autres effets ;
effets que la réserve aurait justement le but d’écarter.

Si le désistement en tant que tel, à savoir en tant qu’acte envisagé par
les articles 68 et 69 du Règlement, ne produit que l'effet consistant dans
la clôture de la procédure, il est bien possible qu’un désistement, en par-
ticulier un désistement accompli par la partie demanderesse aux termes
de l’article 69, soit accompagné d’un autre acte de volonté de la même
partie, acte produisant, sur la base du droit international général ou
d’autres règles de droit particulier, les effets qui lui sont propres. Il est
toutefois bien sûr que l'existence d'un tel acte, dans un cas concret,
devrait être prouvée par la partie intéressée. L'existence de cet acte,
contemporain au désistement mais distinct de celui-ci, ne pourrait être
présumée ; elle ne pourrait pas non plus être déduite du défaut d’une
réserve à l'acte de désistement.

6. Une fois reconnue, en général, la possibilité d’autres actes de la
partie demanderesse accompagnant le désistement et produisant leurs
propres effets, il est utile d'indiquer ici, toujours sur un plan très général,
quelles sont les différentes hypothèses susceptibles de se réaliser.

La première hypothèse possible est celle d’un désistement pur et
simple, non accompagné d’autres manifestations de volonté et produi-
sant, par conséquent, le seul effet, propre au désistement, de la clôture de
la procédure.

103
106 BARCELONA TRACTION (OP. DISS. MORELLI)

Une deuxième hypothèse se réalise lorsqu'il y a, de la part du deman-
deur, non seulement le désistement de l'instance, mais aussi l’abandon
de sa prétention ou de sa protestation en tant qu’élément constitutif du
différend qui avait été soumis à la Cour, avec la conséquence de l’extinc-
tion d’un tel différend. Il se peut que l’abandon de la prétention ou de
la protestation ne soit pas accompagné de la renonciation ni au pouvoir
d'action devant la Cour ni au droit subjectif substantiel sur lequel la
prétention ou la protestation était fondée. En ce cas, si le différend renaît
ou, plus exactement, si vient à naître un nouveau différend correspon-
dant, dans une mesure plus ou moins large, au différend éteint, la Cour
peut bien être saisie pour le règlement d’un tel différend ; différend qui
doit être éventuellement tranché sur la base du droit subjectif substan-
tiel que la partie demanderesse avait invoqué avant le désistement.

Ii se peut au contraire (et nous nous trouvons alors en face de la troi-
sième hypothèse) que le désistement soit accompagné de la renonciation
au pouvoir d'action devant la Cour. Le pouvoir d’action, en ce cas,
s'éteint, ce qui entraîne aussi l’extinction de la juridiction de la Cour.
Etant donné que la renonciation au pouvoir d'action n'implique pas
nécessairement la renonciation au droit substantiel, celui-ci peut bien
être invoqué par la suite, soit en dehors d’un procès quelconque soit
dans un procès qui serait introduit devant une autorité autre que la
Cour, ou même devant la Cour, par un moyen autre que l’exercice du
pouvoir d'action ayant formé l’objet de la renonciation (par exemple,
moyennant un compromis).

Il y a enfin la quatrième hypothèse possible, c’est-à-dire l'hypothèse
où la partie demanderesse qui se désiste de l’instance, renonce aussi à
son droit substantiel ou bien reconnaît qu’un tel droit substantiel
n'existe pas. Cette renonciation ou cette reconnaissance produit des
effets concernant le fond même du différend. Le droit substantiel
auquel il a été renoncé ou qui est reconnu comme inexistant ne peut
plus être invoqué ni en dehors d’un procès ni au cours d’un procès éven-
tuel; procès qui est tout à fait possible, même devant la Cour, étant
donné que la renonciation ou la reconnaissance concernant le droit sub-
stantiel ne touchent, ni l’une ni l’autre par elles-mêmes, au pouvoir
d'action devant la Cour.

La distinction entre les deux dernières hypothèses que l’on vient d’in-
diquer est, dans le droit international, plus nette que dans le droit
interne. Etant donné que, dans le droit international, le pouvoir d’action
et la juridiction correspondante n’ont pas, comme dans le droit interne,
un caractère général et qu'ils découlent, au contraire, de certaines règles
particulières, il est aisé d'envisager une renonciation au pouvoir d'action
découlant d’une règle donnée, renonciation ne touchant pas du tout au
droit subjectif substantiel. Dans le droit interne, au contraire, on envi-
sage d'ordinaire la renonciation, non pas au pouvoir d'action en tant
que tel, mais plutôt au droit subjectif substantiel. C’est cette renoncia-
tion, en effet, qui constitue l'hypothèse que l’on oppose à l'hypothèse

104
107 BARCELONA TRACTION (OP. DISS. MÔRELLI)

du désistement pur et simple de la procédure. Tandis que l’on qualifie
ce dernier désistement comme désistement d'instance, on emploie la for-
mule de désistement d'action pour indiquer quelque chose qui ne corres-
pond pas exactement à une telle formule, c’est-à-dire la renonciation,
non pas au pouvoir procédural d’action, mais plutôt au droit subjectif
substantiel. C’est justement cette terminologie qui est employée par
l’une et par l’autre des parties dans la présente affaire. I] suffit de rappe-
ler, à cet égard, qu’au paragraphe 294 de son mémoire le Gouvernement
belge dit que, dans la plus grande partie du continent européen, on
entend «par désistement d'action la renonciation du demandeur à son
action, donc à son droit ». La même terminologie, qui révèle une certaine
confusion entre le pouvoir procédural d'action et le droit subjectif sub-
stantiel, est employée dans les défenses espagnoles.

Quoi qu'il en soit, pour ce qui concerne la terminologie et pour ce qui
concerne l'hypothèse qui est envisagée d’ordinaire dans le droit interne,
il faut déterminer, pour les fins qui nous intéressent, quelle est l’hypo-
thèse qui, d’après le Gouvernement espagnol, se serait réalisée en l'espèce
à la suite du désistement belge.

7. Dans les conclusions aux exceptions préliminaires le Gouvernement
espagnol a demandé à la Cour de se déclarer incompétente pour recevoir
ou pour juger la réclamation formulée dans la nouvelle requête belge,
«toute juridiction de la Cour pour décider des questions se référant
à cette réclamation, soit à la compétence, à la recevabilité, ou au fond,
ayant pris fin» à la suite du désistement belge. Dans les conclusions
déposées après l’audience du 8 mai 1964, le Gouvernement espagnol
a demandé que, pour le motif que l’on vient d'indiquer, de même que
pour les motifs énoncés à l’appui des autres exceptions préliminaires,
la requête belge soit déclarée définitivement irrecevable.

Si l’on s’en tient à la façon dont les conclusions du Gouvernement
espagnol ont été formulées, on pourrait être amené à entendre la première
cxception préliminaire dans un sens purement procédural, c’est-à-dire
dans le sens qu’elle visait proprement et uniquement à nier la juridiction
de la Cour pour régler le différend. Etant donné que la juridiction de la
Cour dans la présente affaire était fondée par la Belgique sur le traité
de 1927 et sur l’article 37 du Statut, la première exception préliminaire
serait, d’après cette interprétation, entendue dans le sens que, par la
même exception, l'Espagne affirmait que la Belgique avait renoncé au
pouvoir d'action devant la Cour découlant éventuellement desdites
dispositions.

Il faut toutefois faire remarquer que la thèse d’après laquelle la
Belgique aurait renoncé à son pouvoir d'action, en tant que tel, est
une thèse qui ne se trouve ni développée ni même esquissée d’une
façon claire dans les défenses espagnoles. II s’agit, d’ailleurs, d’une thèse
qui ne s'accorde pas avec la formule de l'irrecevabilité « définitive »
employée par l'Espagne dans ses conclusions finales. Une déclaration

105
108 BARCELONA TRACTION (OP. DISS. MORELLI)

d'irrecevabilité, en effet, ne pourrait avoir pour objet que la seule
demande introductive de la procédure au cours de laquelle la déclaration
d’irrecevabilité serait prononcée. Au contraire, en demandant que la
requête belge soit déclarée «définitivement » irrecevable, l'Espagne
a demandé à la Cour un jugement qui ne concerne pas spécifiquement
la requête du rg juin 1962, mais qui concerne aussi d’autres requêtes
éventuelles, requêtes qui, à la suite du jugement demandé par l'Espagne,
devraient être considérées également «irrecevables». L'Espagne a
demandé, en substance, un jugement produisant les effets de la chose
jugée au sens matériel, jugement qui, en tant que tel, ne pourrait être
qu'un jugement au fond.

8. Pour préciser la véritable portée de la première exception prélimi-
naire, il est nécessaire d'entendre les conclusions espagnoles à la lumière
des arguments développés par l'Espagne dans la procédure écrite aussi
bien qu’au cours des plaidoiries.

Or il faut remarquer, tout d’abord, que dans la circulaire envoyée
à ses missions diplomatiques à l'étranger le 13 avril 1961, après l’ordon-
nance de la Cour prescrivant la radiation de l’affaire sur le rôle, le Gouver-
nement espagnol, tout en qualifiant le désistement belge comme un
« désistement de l’action », dit que le Gouvernement belge a été amené
à «se désister de la protection de certains intérêts privés dont la défense
n'était pas possible dans ie cadre de l’ordre juridique international ».
Le Gouvernement espagnol aboutit ensuite à la conclusion d’après
laquelle « La renonciation belge constitue donc la reconnaissance défini-
tive de la bonne position de l'Espagne.» Or la première exception
préliminaire se réfère, dans son paragraphe 62, à ladite circulaire ; circu-
laire qui, d’après la même exception préliminaire, démontre «aussi
clairement que possible, que le Gouvernement espagnol considérait
le litige international entre les deux gouvernements comme ayant pris
définitivement fin ».

Mais c’est aussi d’autres passages de la première exception prélimi-
naire que ressort le sens qu’aurait, d'après le Gouvernement espagnol,
le désistement belge ; désistement qui, bien que qualifié de « désistement
d'action », aurait, en réalité, pour objet un droit subjectif substantiel,
c'est-à-dire le droit de protection diplomatique. Par exemple, au para-
graphe 98, le Gouvernement espagnol se réfère à la définition donnée
par le Dictionnaire de la terminologie du Droit international, d’après
laquelle le terme « désistement » peut «servir à désigner la renonciation
à une prétention ou à un droit»; après quoi le même Gouvernement
espagnol répète précisément que l’on peut « utiliser ce mot à propos de la
renonciation à une demande ou à un droit ». De même, au paragraphe 1017,
on indique par le terme de désistement d'action «l'intention des parties
touchant leurs droits quant au fond de l'affaire». Encore, au para-
graphe 102, on dit que « dans la plupart des cas où un désistement inter-
vient après accord entre les Etats, l’avis de désistement traduira un
accord dont le but sera de régler le litige #ne fois pour toutes ». On peut

106
109 BARCELONA TRACTION (oP. DISS. MORELLI)

enfin rappeler qu'au paragraphe 103, à propos du désistement belge
dans l'affaire Borchgrave, mention est faite de l'intention du Gouverne-
ment belge « de renoncer, une fois pour toutes, à son droit d’ester en
justice » ; ce qui serait justement la conséquence du fait que le même
gouvernement avait reconnu « que la responsabilité du Gouvernement
espagnol n’était en aucune mesure engagée ».

La véritable portée de la première exception préliminaire résulte
aussi des arguments à l'appui présentés dans les plaidoiries. On a mis
le désistement belge en rapport avec les exceptions préliminaires opposées
par l'Espagne à la première requête, en particulier avec l'exception
préliminaire relative au défaut de qualité, pour affirmer que le désiste-
ment impliquait la renonciation de la part de la Belgique à son argumen-
tation en défense contre les exceptions préliminaires espagnoles. Compte
tenu du fait que la question de la qualité, comme nous le verrons par la
suite (quatrième partie), concerne un droit subjectif substantiel, tel que
le droit de protection diplomatique, on voit très clairement par là que,
d'après la thèse avancée par l'Espagne dans sa première exception
préliminaire, la Belgique, en renonçant par le désistement à son argu-
mentation à cet égard, aurait disposé dudit droit substantiel. La Belgique
aurait ou bien renoncé à ce droit ou bien reconnu l’inexistence du même
droit. ;

Si l’on considère donc la façon dont la première exception préliminaire
est présentée et que l’on entende les conclusions espagnoles à la lumière
des arguments développés dans la procédure écrite aussi bien qu’au
cours des plaidoiries, on voit très clairement, à mon avis, que par cette
exception l'Espagne a nié, comme conséquence du désistement du
Gouvernement belge, la possibilité pour celui-ci d'exercer, d’une manière
quelconque, le droit de protection diplomatique à l'égard de la Barcelona
Traction. Désormais, du point de vue du Gouvernement espagnol,
un tel droit ne pourrait plus être invoqué par la Belgique, non seulement
devant la Cour, mais aussi dans un procès qui serait introduit devant
une autre juridiction quelconque où même en dehors de tout procès.

g. Si telle est la portée de la première exception préliminaire, il est
bien sûr que, par cette exception, on a posé un problème concernant,
non pas la possibilité ou l'impossibilité d'un jugement au fond, mais,
au contraire, la façon même dont le fond de l'affaire aurait dû être jugé
par la Cour. Or, pour les raisons que j’ai indiquées dans la deuxième
partie, .un tel problème, en tant que problème concernant directement
et exclusivement le fond, ne pouvait être examiné par la Cour au stade
actuel de la procédure. Par conséquent la Cour aurait dû, à mon avis,
déclarer la première exception irrecevable en tant qu’exception
préliminaire.

107
110 BARCELONA TRACTION (OP. DISS. MORELLI)

IV. SUR LA TROISIÈME EXCEPTION PRÉLIMINAIRE

x. Par la troisième exception préliminaire l'Espagne a nié à la Belgique
la qualité pour exercer la protection diplomatique en faveur de la société
Barcelona Traction aussi bien qu’en faveur des actionnaires belges de la
société pour le préjudice subi par celle-ci.

La protection diplomatique n’est, à mon avis, autre chose que l’exer-
cice par un Etat de son droit subjectif de prétendre, pour ses ressortis-
sants (personnes physiques et personnes morales), à un certain traite-
ment de la part d’un autre Etat. Lorsqu'un Etat exige, par les voies
diplomatiques, que l’un de ses ressortissants soit traité par un autre
Etat de la façon prescrite par les règles internationales en la matière
ou qu'il réclame une réparation en raison du fait qu’un tel traitement
n'a pas été accordé, le premier Etat ne fait qu’exercer le droit qui découle
desdites règles internationales. I] s’agit de règles substantielles accordant
un droit subjectif ayant le caractère de droit substantiel. C'est simple-
ment en considération du moyen ordinaire par lequel un tel droit est
exercé qu'on le qualifie de droit de protection diplomatique. Il n’y a
aucune raison d'envisager un droit de protection diplomatique comme
un droit distinct du droit substantiel découlant des règles relatives au
traitement des étrangers.

Tout autre, semble-t-il, est la conception adoptée par le Gouverne-
ment espagnol, qui parle de la protection diplomatique comme d’une
institution ayant le but de garantir les règles internationales concernant
le traitement des étrangers. Le Gouvernement espagnol semble distin-
guer, d’une part, le droit, pour un Etat, d’exiger un certain traitement
de ses ressortissants et, d’autre part, comme corollaire de ce droit,
la faculté, pour le même Etat, d'intervenir en vertu de la protection
diplomatique.

A mon avis, un tel dédoublement n’est ni nécessaire ni même conce-
vable. En tout état de cause, il est bien sûr que, lorsqu'un Etat agit
non pas par la voie diplomatique mais par la voie judiciaire, le droit qu'il
invoque comme fondement de sa demande est simplement le droit
substantiel découlant des règles concernant le traitement des étrangers.
L'autre droit ou l’autre facuité que l’on voudrait concevoir (a tort,
à mon avis) comme quelque chose de distinct dudit droit substantiel
afin d'expliquer le fondement de l'intervention par la voie diplomatique,
n’entrerait pas du tout en ligne de compte dans la procédure judiciaire.

2. Dans un procès introduit par une demande fondée sur un droit
découlant d’une règle concernant le traitement des étrangers (appelons-le
droit de protection diplomatique, sous réserve des précisions que nous
venons de donner) la question de savoir si un tel droit existe, ou s’il
n'existe pas, est évidemment une question touchant directement au fond
de l'affaire. Par conséquent le jugement qui tranche cette question est
un jugement au fond, produisant les effets de la chose jugée au sens

108
TITI BARCELONA TRACTION (OP. DISS. MORELLI)

matériel. Aussi un jugement qui constate que le droit de protection
diplomatique n’existe pas, dans un cas concret, est-il un jugement
statuant sur le fond de la demande et non pas un jugement déclarant que
le fond de la demande ne peut étre examiné, un jugement, en d’autres
termes, déclarant la demande irrecevable.

Or c’est pour diverses raisons que le droit de protection diplomatique
peut étre estimé inexistant dans un cas concret. L’une des raisons pos-
sibles consiste dans le défaut de qualité pour l'Etat qui invoque un
prétendu droit de protection diplomatique. Par qualité on n’entend pas
autre chose, en ce cas, que l’appartenance à un Etat plutôt qu’à un
autre Etat du droit substantiel qui est invoqué dans le procès ; aussi
s'agit-il d’une qualité substantielle et non pas procédurale. Etant donné
que le droit de protection diplomatique, comme tout autre droit, ne peut
être conçu qu’en tant que droit appartenant à un Etat donné à l’égard
d'un autre Etat donné, nier que le droit de protection diplomatique,
par rapport à une certaine personne privée, appartient à l'Etat qui
l’invoque comme fondement de la demande adressée au juge par cet Etat,
revient à déclarer qu’une telle demande est, pour cette raison, mal
fondée ; cela indépendamment du fait qu’il se soit ou non produit la
violation, par l’ Etat défendeur, d’une obligation, obligation qui existerait
éventuellement à l’égard d’un Etat autre que le demandeur. On voit
par là qu’un jugement disant que l'Etat demandeur n’a pas qualité
par rapport au droit de protection diplomatique qu’il invoque, est un
jugement par lequel la demande est rejetée au fond et non pas déclarée
irrecevable.

3. Quel est le fond de l'affaire dans le cas d’espéce? La Belgique
demande à l'Espagne réparation pour la violation alléguée d’une obliga-
tion internationale de l'Espagne envers la Belgique. L'Espagne refuse la
réparation demandée en niant qu’il y ait eu, de sa part, la violation d’une
obligation envers la Belgique. L'existence de la violation est niée par
l'Espagne sur la base de différents motifs. L’un de ces motifs consiste
à nier l'existence même de l'obligation qui aurait été violée : l'existence,
bien entendu, d’une obligation envers la Belgique. L'Espagne soutient en
effet que, même au cas où il serait possible de parler d’une obligation
internationale et de la violation d’une telle obligation, il s’agirait d’une
obligation de l'Espagne envers un Etat autre que la Belgique, de sorte
que celle-ci ne pourrait rien prétendre.

Comme on le voit, la question de savoir si la Belgique a ou non qualité
pour avancer contre l'Espagne la prétention qu’elle a avancée ne consti-
tue qu’un aspect du fond de l'affaire. Un arrêt sur cette question ne
serait pas un arrêt sur la recevabilité de la demande ; il serait, au con-
traire, un arrêt sur le fond. Aussi un arrêt par lequel la Cour aurait
tranché ladite question dans le sens souhaité par l'Espagne aurait-il été,
non pas un arrêt déclarant la demande irrecevable, mais plutôt un arrêt
décidant le fond de la demande dans le sens que la prétention avancée
par la Belgique serait mal fondée, Un tel arrêt n'aurait pas eu un effet

109
112 BARCELONA TRACTION (OP. DISS. MORELLI)

limité à la procédure actuelle, effet consistant à empêcher que la procé-
dure ne soit poursuivie devant la Cour. En tant qu’arrét sur le fond,
il aurait produit les effets de la chose jugée : la chose jugée au sens
matériel. L’arrét aurait été obligatoire pour les parties aussi bien que
pour tout juge (la Cour elle-méme ou un autre juge quelconque) qui
serait appelé a statuer sur le méme objet et entre les mémes parties.
A la suite d’un tel arrét la Belgique n’aurait pu plus rien prétendre
de Espagne par rapport aux mesures prises par celle-ci à l'égard de la
Barcelona Traction.

4. Il n’est pas possible de suivre le Gouvernement espagnol dans
sa tentative de séparer du fond de l'affaire la question concernant la
qualité de l'Etat demandeur pour intervenir au titre de la protection
diplomatique (plaidoirie du 7 mai 1964) : cela pour la raison très simple,
déjà indiquée, que la qualité dont il s’agit n’est autre chose que l'appar-
tenance à l'Etat demandeur du droit substantiel invoqué par lui comme
fondement de sa demande.

Le Gouvernement espagnol lui-même reconnaît expressément que
c'est une question de fond de déterminer si l'obligation internationale,
dont un Etat allègue la violation, était ou non existante. Or une telle
obligation ne pourrait être déclarée existante ou bien inexistante si ce
n'est en tant qu'obligation incombant à un Etat donné envers un autre
Etat donné. Par conséquent, si c’est une question de fond de savoir si,
en prenant une certaine mesure à l'égard d’une personne privée, l'Etat
défendeur a ou non violé une obligation internationale qu'il avait envers
l'Etat demandeur, c'est également une question de fond, ne constituant
qu'un aspect de la même question, d'établir si c’est envers l'Etat deman-
deur que l'Etat défendeur est lié par l'obligation dont on allègue la
violation ; en d’autres termes, si c’est à l'Etat demandeur qu’appartient
le droit subjectif (droit de protection diplomatique) correspondant
à une telle obligation.

La solution de cette question dépend de la solution de différents
points. Il faut non seulement déterminer quelle est la personne privée
qui a été frappée par la mesure reprochée à l'Etat défendeur, mais il faut
voir aussi si cette personne est ou non liée avec l'Etat demandeur par
le lien de la nationalité. Il s’agit de points concernant tous l'existence
même d'une obligation de l'Etat défendeur envers l'Etat demandeur
et par conséquent l'existence d’une violation de cette obligation et, par
là, la responsabilité internationale invoquée par l'Etat demandeur.
Aussi s'agit-il de points concernant tous le fond de l'affaire.

5. La question présentée par l'Espagne comme troisième exception
préliminaire est donc une question n'ayant pas du tout un caractère
préliminaire, parce que sa solution s’identifie à la décision même du
fond de l'affaire. C'est pourquoi ladite question ne pouvait être examinée
par la Cour au stade actuel de la procédure, stade qui était limité aux

IIo
113 BARCELONA TRACTION (OP. DISS. MORELLI)

questions ayant réellement, et non pas en raison d’une qualification
donnée par la partie, le caractère de questions préliminaires.

L’impossibilité, pour la Cour, d'examiner, au stade actuel de la
procédure, la question de la qualité de la Belgique pour exercer la pro-
tection diplomatique était une impossibilité absolue. J] ne s'agissait
pas du tout de l'exercice éventuel de la faculté discrétionhaire de joindre
l'exception au fond, faculté qui suppose le caractère préliminaire de
l'exception. Au contraire, la question de la qualité, dans le cas d’espéce,
était une question concernant directement et exclusivement le fond,
non pas une question préliminaire qui aurait pu se présenter comme
liée au fond d’une façon qui aurait pu autoriser la Cour à la joindre au
fond.

Il n’y avait pas non plus lieu de distinguer dans le cadre de ce qu’on
a appelé exception préliminaire n° 3, comme l’a fait le Gouvernement
belge (plaidoirie du 23 avril 1964), des questions qui étaient mires pour
être tranchées et des questions qui, au contraire, ne l’étaient pas.
Cette distinction ne pourrait se faire qu’à l'égard de questions ayant
toutes le caractère de véritables questions préliminaires ; elle serait
alors en rapport avec le lien plus ou moins étroit qui pourrait exister
entre chaque question et le fond de l'affaire. Dans l'espèce il s'agissait
non pas de questions distinctes, mais plutôt de différents points se rame-
nant tous à la même question, c’est-à-dire à la question de la qualité
de Etat belge. Or, comme je l'ai dit, cette qualité relève du droit
substantiel et la question de savoir si elle existe ou non est une question,
non pas simplement liée au fond, mais plutôt concernant directement
et exclusivement le fond.

Je n’ai pas besoin de faire remarquer que l'accord, qui existait,
semble-t-il, entre les parties quant à la possibilité actuelle de résoudre
certains points, estimés par l’une et par l’autre partie comme mûrs pour
être décidés, était un accord n’ayant aucune influence sur les pouvoirs
de la Cour. Un tel accord non seulement n’obligeait pas mais n’autorisait
même pas la Cour d'examiner, au stade actuel de la procédure, la question
de la qualité ni dans son ensemble ni dans certains des points d’où
elle résulte.

6. La question de la qualité ne pouvait donc, en aucun cas, être
examinée au stade actuel de la procédure. L’exception qui la concerne
ne pouvait non plus être jointe au fond aux termes de l’article 62,
paragraphe 5, du Règlement. Elle devait, au contraire, être déclarée
irrecevable en tant qu’exception préliminaire.

Il est sans doute possible de se demander si la question de la qualité
doit être examinée avant les autres questions concernant également
le fond et quel ordre il faut suivre entre les différents points d’où ladite
question résulte. Il appartient exclusivement à la Cour et non pas aux
parties {ni à la partie défenderesse ni aux deux parties d’un commun
accord) de résoudre un tel problème. C’est un problème dont la solution
dépend, non pas de raisons logiques, mais simplement de raisons d’oppor-

III
114 BARCELONA TRACTION (OP. DISS. MORELLI)

tunité et d'économie : un problème que la Cour ne pourrait envisager que
sur la base d’une vue d'ensemble de toutes les questions concernant le
fond et, par conséquent, seulement dans la phase de la procédure dans
laquelle ces questions peuvent être tranchées.

Il suffit de faire remarquer à cet égard qu’il est bien possible, dans
un cas donné, qu’une question autre que celle de la qualité (par exemple,
la question concernant le contenu même de la règle de droit invoquée
comme fondement de la demande) se présente comme une question plus
facile à résoudre que la question de la qualité. Dans un cas pareil la Cour
peut bien trouver convenable de commencer par l’examen de ladite
question et de prononcer éventuellement, sur la base de la solution
donnée à cette question, le rejet au fond de la demande, sans aborder
du tout la question de la qualité.

V. SUR LA QUATRIÈME EXCEPTION PRÉLIMINAIRE

1. Par la quatrième exception préliminaire l'Espagne a affirmé que
les remèdes accordés par le droit interne espagnol n'avaient pas été
épuisés, pour conclure à ce que la Cour déclare, pour cette raison,
l’«irrecevabilité définitive » de la demande belge.

Le caractère préliminaire de cette exception et, par conséquent,
sa recevabilité en tant qu’exception préliminaire dépendent de la nature
que l’on reconnaît à la règle sur laquelle la même exception est fondée.
Tl faut faire remarquer, à cet égard, que le Gouvernement espagnol n’a
pas fondé sa quatrième exception préliminaire directement sur l’article 3
du traité hispano-belge de 1927. Le Gouvernement espagnol a invoqué,
au contraire, une règle du droit international général : la règle dite de
l'épuisement préalable des voies de recours internes, règle qui, d’après le
même Gouvernement espagnol, ne serait que confirmée par l’article 3
du traité de 1927. .

Or la règle de l'épuisement des recours internes, en tant que règle du
droit international général, est, à mon avis, une règle substantielle
et non pas procédurale. I] s'agit précisément d’une règle complémentaire
d'autres règles ayant, elles aussi, le caractère de règles substantielles :
c'est-à-dire des règles concernant le traitement des étrangers.

Lesdites règles prescrivent aux Etats, auxquels elles s'adressent,
un résultat final déterminé quant au traitement des ressortissants
étrangers, tout en laissant l'Etat obligé libre pour ce qui concerne
les moyens à employer. Par conséquent, si un organe de l'Etat obligé
accomplit un acte contraire au résultat voulu, l'existence d’un fait
illicite international et de la responsabilité internationale de l'Etat
ne peut être affirmée tant qu'il existe, pour le ressortissant étranger,
la possibilité d'obtenir, par les voies de l’ordre interne, la réalisation
du résultat visé par la règle internationale.

IT2
115 "BARCELONA TRACTION (OP. DISS. MORELLI)

2. Il s’ensuit que, si dans un procés international introduit, comme
le procès actuel, par une demande fondée sur la lésion, par un organe de
l'Etat défendeur, d'un ressortissant de l'Etat demandeur on constate
que les recours admis par le droit interne du premier Etat n'ont pas été
épuisés, la conclusion à tirer de cette constatation n'est pas l’irreceva-
bilité de la demande, mais plutôt le rejet de la demande au fond. Dans
l'hypothèse que je viens d'indiquer, en effet, on constate que la violation
alléguée du droit substantiel international de l'État demandeur ne s’est
pas accomplie.

La conséquence d’une telle constatation ne peut consister qu’à nier la
responsabilité de l'Etat défendeur et, par là, à rejeter la demande au
fond. L'arrêt qui décide de cette façon est, partant, un arrêt au fond,
produisant, en tant que tel, effet de chose jugée au sens matériel. Or c’est
justement un tel jugement qui a été demandé, bien que sous la formule
inexacte et contradictoire de l’irrecevabilité définitive, par l'Espagne
dans sa quatrième exception préliminaire. Mais un tel jugement ne pou-
vait être rendu par la Cour au stade actuel de la procédure.

Tl faut en conclure que la quatrième exception préliminaire aussi
devait être, non pas jointe au fond, mais plutôt déclarée irrecevable
en tant qu’exception préliminaire.

(Signé) Gaetano MORELLI.

113
